Citation Nr: 0936051	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for gastrointestinal 
disability, to include stomach ulcers and acid reflux.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease (CAD).

6.  Entitlement to service connection for a vocal cord 
lesion.

7.  Entitlement to service connection for plantar keratosis.

8.  Entitlement to service connection for a kidney 
disability.

9.  Entitlement to service connection for gout.

10.  Entitlement to service connection for high cholesterol.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

  
REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in December 2007.  A transcript 
of the hearing has been associated with the record.  

The instant issues were remanded for additional development 
of the record in February 2008.

The issues of entitlement to service connection for bilateral 
hearing loss disability, degenerative disc disease of the 
lumbar spine, and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service and was not 
manifest within one year of discharge; hypertension is not 
related to service.

2.  Coronary artery disease was not manifest in service and 
was not manifest within one year of discharge; coronary 
artery disease is not related to service.

3.  A vocal chord lesion was not manifest in service and is 
unrelated to service.

4.  Plantar keratosis was not manifest in service and is 
unrelated to service.

5.  A kidney disability was not manifest in service and is 
unrelated to service.

6.  Gout was not manifest in service and is unrelated to 
service.

7.  High cholesterol was not manifest in service and is 
unrelated to service.

8.  Sleep apnea was not manifest in service and is unrelated 
to service.

9.  COPD was not manifest in service and is unrelated to 
service.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A vocal cord lesion was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Planter keratosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  A kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

7.   A disability characterized by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

8.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

9.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in October 2004 invited the Veteran to 
identify evidence showing that his claimed conditions had 
existed from service to the present.  The various types of 
evidence that might support his claim were listed.  He was 
also asked to furnish dates of any treatment at VA 
facilities.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional supportive evidence.  This letter also discussed 
the evidence necessary to support a claim of entitlement to 
service connection.  

In January 2005 the Veteran was requested to complete and 
submit authorizations for VA to obtain identified private 
treatment records.

Letters in March and April 2005 provided information similar 
to that in the October 2004 letter.

A June 2005 letter advised the Veteran of the status of his 
claim.  

In August 2006 the Veteran was informed of the manner in 
which VA determines disability ratings and effective dates.

An April 2008 letter provided the status of the Veteran's 
claim.  The evidence of record was listed and the Veteran was 
told how VA would further assist him.  

In September 2008 the Veteran was advised that records had 
been requested from the Ireland Army Community Hospital at 
Ft. Knox for the period from January 1972 to January 1974.  
In January 2009 the Veteran was informed that Ireland Army 
Community Hospital was unable to locate any records.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The Veteran has testified that 
he was treated at an Army hospital, and records were sought 
on remand.  However, additional records received were 
duplicative of those already of record.  Neither the Veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
examinations of his claimed hearing loss disability, 
hypertension, coronary artery disease, vocal cord lesion, 
plantar keratosis, kidney disability, gout, sleep apnea or 
COPD.  However, the Board finds that a VA examination is not 
necessary in order to decide the Veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination,  Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, the Board notes that there is no 
indication that these claimed disabilities might be 
associated with service.  Moreover, there is no evidence 
establishing that an event, injury, or disease occurred in 
service or that the claimed disabilities manifested within 
one year of service.  Accordingly, the Board has concluded 
that VA examinations are not warranted in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
disorders such as organic diseases of the nervous system and 
cardiovascular renal disease that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of hypertension or coronary 
artery disease may be presumed if it is manifested to a 
compensable degree within a year of the Veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Hypertension and Coronary Artery Disease (CAD)

On separation examination in December 1973, the Veteran 
specifically denied heart trouble and high or low blood 
pressure.  His blood pressure was 140/80.

A January 2005 treatment record from Baptist Memorial 
Hospital indicates hypertension.

Records from J.W.A., M.D. indicate a diagnosis of congestive 
heart failure in March 2005.  

At his December 2007 hearing, the Veteran stated that he was 
told that his blood pressure was high in service and that he 
was given medication.  The Veteran also testified that he 
sometimes had chest pain in service but that he did not 
complain about it.  

Upon careful review of the evidence relating to these claims, 
the Board has determined that service connection is not 
warranted.  The medical evidence of record reflects diagnoses 
many years following service discharge.  While the Veteran 
has reported that he had high blood pressure and chest pain 
in service, he specifically denied related symptoms on 
discharge examination in 1973, and clinical examination did 
not reveal either high blood pressure or coronary artery 
disease.  Rather, the Veteran's blood pressure on discharge 
was 140/80 and he was found to be qualified for separation.  
The Board finds the Veteran's specific denial of related 
symptoms on discharge and the findings of the discharge 
physical examination to be more probative of the state of his 
health in 1973.  The Board finds that the in-service clinical 
findings and the Veteran's denial of heart trouble and high 
blood pressure to be far more probative than his remote 
recounting of in-service events.  The in-service reports are 
contemporaneous with the claimed events and are statements 
against interest.

While there are diagnoses in this case, there is no reliable 
evidence which relates either hypertension or coronary artery 
disease to service.  There is no probative lay or medical 
evidence of hypertension or coronary artery disease during 
service or within one year of separation.  Further, there is 
no competent evidence relating the remote onset of these 
disabilities to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for hypertension and coronary artery 
disease is denied.

	Vocal Cord Lesion

On separation examination in December 1973, the Veteran 
specifically denied ear, nose or throat trouble.

In August 2003 the Veteran was examined by S.S., MD, of UT 
Medical Group, who detected a right true vocal cord lesion.  
He noted that the Veteran had undergone previous biopsies 
which were negative.  In September 2003 the Veteran underwent 
surgery to remove the lesion.  The pathology report indicated 
that there was no dysplasia.

Records from UT Medical Group indicate that the Veteran 
complained of hoarseness in December 2003.  A lesion was 
noted on the Veteran's right vocal cord.  The impression was 
right true vocal cord lesion.  The plan was observation.  

In March 2004 the Veteran complained of continued hoarseness.  
The impression was true vocal cord lesion.  The provider 
noted that hyperkeratosis was diagnosed in September 2003.

In June 2004 Dr. S. examined the Veteran and explained that 
uvulopalatopharyngioplasty carried out in February 2004 had 
caused a tense scar band that might be the cause of a foreign 
body sensation in the right side of his throat.  Physical 
examination revealed that there was no lesion on the right 
vocal cord.  No lesion was noted in September 2004.

At his December 2007 hearing the Veteran indicated that he 
was told in service of a lesion on his vocal cord and that it 
was caused by ulcers.

The Board has determined that service connection is not 
warranted for this claimed disability.  In this regard, the 
Board observes that the medical evidence of record reflects a 
diagnosis of a true vocal cord lesion in 2003, many years 
following service discharge.  While the Veteran has reported 
that he had a lesion on his vocal cord in service, he 
specifically denied related symptoms on discharge examination 
in 1973.  The Board finds the negative service treatment 
records, and the Veteran's specific denial of related 
symptoms on discharge, and the findings of the discharge 
physical examination to be more probative of the state of his 
health in 1973 than his more recent statements alleging 
findings of a vocal cord lesion during service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis, it does not contain 
reliable evidence which relates a vocal cord lesion to 
service.  There is no reliable lay or medical evidence of a 
vocal cord lesion during service.  Further, there is no 
competent evidence relating the remote onset of a vocal cord 
lesion to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for a vocal cord lesion is denied.



	Plantar Keratosis

On separation examination in December 1973 there was no 
indication of any skin disorder.  While the Veteran reported 
foot trouble, examination did not indicate any abnormality of 
his feet, and he was found to be qualified for separation.

Records from D.L., DPM, indicate that the Veteran presented 
in January 1996 with several intractable plantar keratoses on 
the plantar aspect of both feet.  In February 1997 the 
Veteran was noted to have fungal breakdown between the digits 
bilaterally.  

Careful review of the record has also led the Board to 
conclude that service connection is not warranted for plantar 
keratosis.  The evidence pertaining to this claimed 
disability reflects a diagnosis of plantar keratosis in 1996, 
many years following service discharge.  The Board 
acknowledges that the Veteran endorsed foot trouble on 
discharge examination in 1973.  However, the nature of that 
complaint was not clear and no abnormality of the Veteran's 
feet was detected on clinical examination.  He was determined 
to be qualified for separation at that time.  
	
The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis, it does not contain 
reliable evidence which relates plantar keratosis to service.  
There is no reliable lay or medical evidence of plantar 
keratosis during service.  Further, there is no competent 
evidence relating the remote onset of plantar keratosis to 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for plantar keratosis is denied.

	Kidney Disability

On separation examination in December 1973, the Veteran 
specifically denied kidney stone or blood in his urine.  

An undated health history from UT Medical Group Inc., which 
is associated with a November 2001 examination, indicates the 
Veteran's history of kidney failure treated with diet.  

In January 2002 the Veteran reported to D.L., DPM that he was 
having a lot of problems with his kidneys and that "they" 
apparently spotted a mass that would require evaluation.

At his December 2007 hearing, the Veteran testified that he 
had been told in service that medication for hypertension had 
caused problems with his kidneys.  

The Board has determined that service connection for a kidney 
disability is not warranted.  While the Veteran has testified 
that he was told of kidney problems during service, the 
service treatment records are completely negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
Veteran's renal health.  Moreover, he specifically denied 
related symptoms or complaints on discharge examination in 
1973.  The first evidence of kidney problems dates to the 
Veteran's report of kidney failure in 2001.  

The grant of service connection requires competent evidence 
to establish a diagnosis and relate the diagnosis to the 
Veteran's service.  While the record reflects the Veteran's 
reported history of kidney problems, it does not contain 
reliable evidence which relates any kidney disability to 
service.  There is no reliable lay or medical evidence of 
kidney disability during service.  The Veteran's denial of 
pertinent pathology during service is far more probative than 
his recent recounting.  Further, there is no competent 
evidence relating the apparently remote onset of kidney 
problems to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for a kidney disability is denied.



	Gout

On separation examination in December 1973, the Veteran 
specifically denied bone, joint, or other deformity and 
lameness.  

The evidence of record does not reflect a diagnosis of gout.  
The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  The 
Veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show that he currently has 
gout.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for gout must be denied.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
gout, and there is no doubt to be resolved.

	High Cholesterol

The Veteran's service treatment records are negative for any 
finding showing elevated cholesterol.  The Veteran has 
claimed entitlement to VA benefits for high cholesterol.

The Board notes that hypercholesterolemia or elevated serum 
blood cholesterol, like many other findings, are not 
disabilities for which VA compensation benefits are payable.  
Findings of hyperlipidemia, elevated triglycerides and 
elevated cholesterol are all actually laboratory results and 
are not, in and of themselves, disabilities.  See Schedule of 
Rating Disabilities, Endocrine System Disabilities, 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996).  See also Brammer.  
Moreover, the term "disability" as used for VA purposes, 
refers to a condition resulting in an impairment of earning 
capacity.  See Allen v. Brown, 7 Vet App 439, 448 (1995).  In 
the absence of any related disability, a finding of high 
cholesterol is not one for which service connection may be 
granted.  As such, service connection is not warranted for 
this claimed disability.

	Sleep Apnea

An April 2001 letter from S.S., M.D. indicates that 
obstructive sleep apnea was evaluated in July 2000.

The Veteran underwent tonsillectomy and 
Uvulopalatopharyngioplasty in February 2004 for obstructive 
sleep apnea and chronic tonsillitis.  

A January 2005 treatment record from Baptist Memorial 
Hospital indicates sleep apnea.

Records from J.W.A., M.D. indicate a diagnosis of obstructive 
sleep apnea in March 2005.

At the December 2007 hearing, the Veteran testified that he 
had trouble sleeping in service.  He stated that he discussed 
this problem with a physician in service.  He indicated that 
the problem continued after service.  

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  While the Veteran has testified that he had 
problems sleeping during service, the service treatment 
records are completely negative for any diagnosis, complaint, 
or abnormal finding indicating sleep apnea.  The record 
reflects that sleep apnea was diagnosed in 2000, many years 
following discharge from service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and relate the diagnosis to the 
Veteran's service.  While the record reflects a remote, post-
service diagnosis of sleep apnea, it does not contain 
reliable evidence which relates this disability to service.  
There is no reliable lay or medical evidence of sleep apnea 
during service.  Further, there is no competent evidence 
relating the apparently remote onset of sleep apnea to 
service.  Clearly, the Veteran is competent to report when he 
had the onset of sleep disturbance.  However, competence and 
credibility are separate matters.  Here, there is no in-
service objective evidence of sleep impairment, and at 
separation the Veteran denied a history of frequent trouble 
sleeping,  His in-service denial and statement against 
interest is far more probative than his recent report in 
support of a claim for monetary benefits.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for a sleep apnea is denied.
	
        Chronic Obstructive Pulmonary Disease (COPD)

On separation examination in December 1973, the Veteran 
specifically denied shortness of breath or chronic cough.

A January 2005 treatment record from Baptist Memorial 
Hospital indicates COPD.

Records from J.W.A., M.D. indicate diagnoses of COPD and 
bronchitis in March 2005.

At his December 2007 hearing, the Veteran testified that he 
sometimes had chest pain in service but that he did not 
complain about it.  

The Board has determined that service connection for COPD is 
not warranted.  While the Veteran has testified that he 
sometimes had chest pain in service, the service treatment 
records are completely negative for any diagnosis, complaint, 
or abnormal finding pertaining to the Veteran's respiratory 
health.  Moreover, no abnormal respiratory findings were 
noted on discharge examination, and the Veteran was 
determined to be qualified for separation.  The first 
evidence of COPD dates to a private record in 2005.  

The grant of service connection requires competent evidence 
to establish a diagnosis and relate the diagnosis to the 
Veteran's service.  While the record reflects a diagnosis of 
COPD, it does not contain reliable evidence which relates 
this disability to service.  There is no reliable lay or 
medical evidence of COPD during service.  Further, there is 
no competent evidence relating the remote onset of COPD to 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for COPD is denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for a vocal cord lesion is 
denied.

Entitlement to service connection for plantar keratosis is 
denied.

Entitlement to service connection for a kidney disability is 
denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for COPD is denied.




REMAND

The Veteran's service treatment records reflect that on 
enlistment physical examination in December 1971, audiometric 
testing revealed the following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

5
5
X
5

Left

5
5
X
5


Discharge audiometric testing in December 1973 revealed the 
following puretone thresholds:




HERTZ





1000
2000
3000
4000
6000
Right

20
15
20
25
30
Left

10
25
25
20
20

In light of evidence showing a decrease of hearing acuity in 
service, the Board finds that an audiological evaluation 
should be conducted to determine the extent and etiology of 
the Veteran's claimed bilateral hearing loss.

With respect to the claims of entitlement to service 
connection for GERD and a back disability, the Board notes 
that on separation examination in December 1973, the Veteran 
reported stomach, liver, or intestinal trouble and recurrent 
back pain.

Records from F.E.J., M.D., of Pain Consultants of West 
Tennessee, indicate a diagnosis of degenerative disc disease 
with radiculopathy in June 2000.  The Veteran underwent 
epidural injections.

A June 2003 record from UT Medical Group notes GERD.

At his December 2007 hearing, the Veteran testified that he 
was told that he had ulcers in service, and that he sought 
treatment at the base hospital.  He stated that he had 
continued to have problems since discharge.  Regarding his 
back, he testified that his work in the mess hall caused the 
onset of back pain.

On VA examination in February 2009, the Veteran's claims file 
was reviewed.  He reported the onset of abdominal pain in 
service and noted that it had been stable since onset.  
Following examination, the diagnosis was GERD.  The examiner 
opined that it was at least as likely as not that the current 
GERD was related to service as it began in service and had 
persisted and worsened since that time.

Regarding his back, the Veteran reported gradual onset of 
back pain in service, but no accident or injury.  He noted 
that the pain improved until 10 or 12 years ago, when it 
began to bother him more.  Following examination, the 
diagnosis was degenerative disc disease of the lumbosacral 
spine.  The examiner opined that it was at least as likely as 
not that the current degenerative joint disease was related 
to service as it began in service and had persisted and 
worsened since that time.

The Board has determined that clarification should be sought 
from the physician who conducted the February 2009 
examinations.  Her sole basis for the determination that the 
Veteran's claimed GERD and back disability were likely 
related to service appears to be the Veteran's reported 
history of symptoms beginning in service and persisting since 
that time.  She did not provide a complete rationale 
supporting her opinion, based on a complete discussion of the 
evidence of record.  As such, the Board finds that the 
opinion, as written, is insufficient to allow a determination 
in the Veteran's claims.

In light of the above discussion, the Board has concluded 
that additional development is necessary.  Accordingly, the 
appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of any currently 
present bilateral hearing loss 
disability.  Following examination, 
interview of the Veteran, and review of 
the claims file, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's claimed hearing loss 
disability is related to any disease or 
injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The AOJ should obtain clarification 
from the VA examiner who prepared the 
February 2009 VA examination reports as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's current 
low back disability and GERD are related 
to any disease or injury in service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

The claim file and treatment records 
should be made available to the examiner.

If the examiner who provided the May 2008 
opinion is not available, the Veteran 
should be scheduled for a new examination 
with another VA examiner and a new 
opinion, in accordance with the 
requirements outlined above, should be 
requested.  The claim file and treatment 
records should be made available to the 
examiner.

In any event, the physician should 
provide a full and comprehensive 
discussion of the underlying rationale 
for all conclusions reached, based on a 
review of the pertinent evidence of 
record.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


